Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 22, 2022

                                    No. 04-22-00295-CR

                                     Joshua CASAREZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CR4739
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER
        After we granted Appellant’s first motion for extension of time, Appellant’s brief was
due on November 21, 2022. On the due date, Appellant filed a motion for a thirty-day extension
of time to file the brief.
       Appellant’s motion is granted. Appellant’s brief is due on December 21, 2022. See TEX.
R. APP. P. 38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court